                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
TERRENCE WAYNE PADGETT,

                      Plaintiff,

v.                                                              Case No: 6:17-cv-1198-Orl-DCI

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.


                               MEMORANDUM OF DECISION
       Terrence Wayne Padgett (Claimant) appeals the Commissioner of Social Security’s final

decision denying his application for disability benefits. Doc. 1. Claimant argues that the

Administrative Law Judge (ALJ) erred by: 1) determining that Claimant could perform his past

relevant work; 2) determining Claimant’s statements concerning his pain and limitations were “not

entirely credible”; and 3) failing to properly consider an answer given by the vocational expert

(VE) to a hypothetical question posed by the ALJ. Doc. 28 at 10; 15; 19. Claimant requests that

the case be reversed and remanded for further proceedings. Id. at 21. For the reasons set forth

below, the Commissioner’s final decision is AFFIRMED.

I.     PROCEDURAL HISTORY.

       This case stems from Claimant’s Title II application for a period of disability and disability

insurance benefits. Doc. 28 at 1. Claimant alleged a disability onset date of July 2, 2012. Id. at

3. Claimant’s application was denied on initial review, and on reconsideration. Id. at 1. The

matter then proceeded before the ALJ. On February 8, 2016, the ALJ held a telephonic hearing at

which Claimant and his non-attorney representative appeared; the hearing was conducted via
telephone because Claimant was incarcerated at the time. Id. The ALJ entered the decision on

March 2, 2016, and the Appeals Council denied review on December 21, 2016. Id.

II.    THE ALJ’S DECISION.

       In the decision, the ALJ found that Claimant has the following severe impairments:

diabetes mellitus, obesity, depressive disorder, anxiety disorder, post-traumatic stress disorder, and

alcohol induced neurocognitive disorder. R. 35. The ALJ also found that Claimant has the

following non-severe impairments: back pain and bilateral carpal tunnel syndrome. Id.

       The ALJ found that Claimant does not have an impairment or combination of impairments

that meets or medically equals any listed impairment. R. 36-37.

       The ALJ found that Claimant has the RFC to perform light work as defined in 20 C.F.R. §

404.1567(b)1 with the following specific limitations:

               the noise level should be 3 or moderate; no concentrated exposure
               to vibrations; limited to simple tasks, with little variation that take a
               short period of time to learn (up to and including 30 days); and able
               to deal with changes in a routine setting.

R. 37. The ALJ found that Claimant was capable of performing his past relevant work as a

housekeeper, as generally performed. R. 41. Thus, the ALJ found that Claimant was not disabled

between his alleged onset date (July 2, 2012) and the date last insured (June 30, 2014). Id.




1
  Light work is defined as “lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most
of the time with some pushing and pulling of arm or leg controls. To be considered capable of
performing a full or wide range of light work, you must have the ability to do substantially all of
these activities.” 20 C.F.R. § 404.1567(b).




                                                 -2-
III.   STANDARD OF REVIEW.

       The scope of the Court’s review is limited to determining whether the Commissioner

applied the correct legal standards, and whether the Commissioner’s findings of fact are supported

by substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011)

(quotations omitted). The Commissioner’s findings of fact are conclusive if they are supported by

substantial evidence, 42 U.S.C. § 405(g), which is defined as “more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a conclusion.” Lewis

v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole,

taking into account evidence favorable as well as unfavorable to the Commissioner’s decision,

when determining whether the decision is supported by substantial evidence. Foote v. Chater, 67

F.3d 1553, 1560 (11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment

for that of the Commissioner, and, even if the evidence preponderates against the Commissioner’s

decision, the reviewing court must affirm it if the decision is supported by substantial evidence.

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

IV.    ANALYSIS.

       1. The ALJ’s Decision Concerning the RFC and Past Relevant Work

       Claimant’s first assignment of error is a vague allegation that the ALJ erred in determining

that Claimant could perform his past relevant work. Doc. 28 at 10-12. In particular, Claimant

makes assertions that the ALJ “cherry-picked” evidence and disregarded a particular MRI. Id.

But Claimant provides almost no legal authority supporting the requested relief and leaves the

Court to speculate as to the particular nature of the alleged error and the legal basis for Claimant’s

sought-after reversal. Id. Nevertheless, the Court will attempt to construe and appropriately

consider the argument and, like the Commissioner, will address the first assignment of error as a




                                                -3-
challenge to the ALJ’s step-four determination concerning the RFC and the ability of Claimant to

perform past relevant work.

       The ALJ assesses a claimant’s RFC and ability to perform past relevant work at step four

of the sequential evaluation process. Phillips, 357 F.3d at 1238. The RFC is “an assessment,

based upon all of the relevant evidence, of a claimant’s remaining ability to do work despite his

impairments.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997) (citation omitted). The

ALJ is responsible for determining the claimant’s RFC. 20 C.F.R. § 404.1546(c). In doing so, the

ALJ must consider all relevant evidence, including, but not limited to, the medical opinions of

treating, examining, and non-examining medical sources. 20 C.F.R. § 404.1545(a)(1), (3); see

also Rosario v. Comm’r of Soc. Sec., 877 F. Supp. 2d 1254, 1265 (M.D. Fla. 2012). In evaluating

the claimant’s RFC, the ALJ considers the claimant’s ability to “meet the physical, mental,

sensory, and other requirements of work.” 20 C.F.R. § 404.1545(a)(4). A claimant is not disabled

if the claimant can return to the claimant’s past relevant work. Id. at § 404.1520(a)(4)(iv). To

qualify as past relevant work, the work must have been done: 1) within the last fifteen (15) years;

2) long enough for the claimant to learn to do it; and 3) at a level constituting substantial gainful

activity. Id. at § 404.1565(a),. The ALJ may consider the testimony of a VE in determining

whether the claimant can perform his past relevant work, Hennes v. Comm’r of Soc. Sec. Admin.,

130 F. App’x 343, 346 (11th Cir. 2005), and other jobs in the national economy, Phillips, 357 F.3d

at 1240. In order for a VE’s testimony to constitute substantial evidence, the ALJ must pose a

hypothetical question which is accurate and includes all of a claimant’s limitations. Jones v. Apfel,

190 F.3d 1224, 1229 (11th Cir. 1999). The ALJ, however, is not required to include each and

every symptom of the claimant’s impairments, Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d

1253, 1270 (11th Cir. 2007), or medical findings that the ALJ properly rejected as unsupported,




                                                -4-
Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004), in the hypothetical

question. “The burden is on the claimant to show that she can no longer perform her past relevant

work as she actually performed it, or as it is performed in the general economy.” Waldrop v.

Comm'r of Soc. Sec., 379 F. App'x 948, 953 (11th Cir. 2010) (citing Jackson v. Bowen, 801 F.2d

1291, 1293–94 (11th Cir.1986)).

       Here, substantial evidence supports the ALJ’s RFC determination and, in turn, his decision

that Claimant could perform his past relevant work, which was not precluded by the limitations

contained within the RFC. The ALJ based his determination, in significant part, upon the medical

opinion evidence from the Veteran’s Affairs Medical Center (VAMC), Dr. Alan Barber, and the

state agency medical consultants. R. 39-40. In particular, the ALJ: (1) gave great weight to the

VAMC opinion that Claimant’s back issues did not impact his ability to work (R. 40, 2090); (2)

gave significant weight to the opinions and findings of consultative examiner Dr. Barber, who

opined that, in sum, Claimant could work a full day with limitations that were consistent with the

RFC (R. 40, 523-31); and (3) considered the opinions of state agency consultants and found that

Claimant’s mental limitations did not support a finding of disability (R. 40, 96). Claimant failed

to challenge any of the ALJ’s determinations in relation to the foregoing medical evidence. Those

uncontested records provide substantial evidence supporting the ALJ’s RFC determination and, in

combination with the VE’s testimony, provide substantial support for the ALJ’s determination that

Claimant could perform his past relevant work. Further, although Claimant asserts that the ALJ

“cherry-picked” certain evidence and did not explicitly mention an MRI, the ALJ need not discuss

in his decision each and every piece of medical evidence contained within a particular physician’s

treatment notes. See Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (“[T]here is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision, so long as




                                              -5-
the ALJ’s decision . . . is not a broad rejection which is ‘not enough to enable [the district court or

this Court] to conclude that [the ALJ] considered her medical condition as a whole.’”). In this

case, it is clear from the ALJ’s decision that he considered Claimant’s condition as a whole.

       In addition, Claimant identifies certain portions of the record that he contends do not

support the ALJ’s RFC determination, but Claimant does not make the argument that the ALJ

failed to consider that evidence. Instead, it appears that Claimant is trying to argue that the ALJ’s

decision was not supported by substantial evidence because the facts cited by Claimant arguably

support Claimant’s position. That argument is without merit. The standard is not whether there

is some evidence to support Claimant’s position, but whether there is substantial evidence to

support the ALJ’s decision. Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (“Even if

we find that the evidence preponderates against the Secretary’s decision, we must affirm if the

decision is supported by substantial evidence.”) (citation omitted). As previously discussed,

substantial evidence supports the ALJ’s decision. Further, Claimant has identified nothing in the

records that demonstrates that Claimant’s impairments caused functional limitations greater than

those contained in the ALJ’s RFC determination. Thus, the undersigned finds that any error the

ALJ may have committed by not affording more weight to the facts cited by Claimant was

harmless. See Wright v. Barnhart, 153 F. App’x 678, 684 (11th Cir. 2005) (per curiam) (failure to

weigh a medical opinion is harmless error if the opinion does not directly contradict the ALJ’s

RFC determination); see also Caldwell v. Barnhart, 261 F. App’x 188, 190 (11th Cir. 2008) (per

curiam).

       Finally, to the extent Claimant has made any other argument in this section of his brief, it

is perfunctory and deemed waived. See, e.g., Jacobus v. Comm’r of Soc. Sec., No. 15-14609, 2016

WL 6080607, at *3 n.2 (11th Cir. Oct. 18, 2016) (stating that claimant’s perfunctory argument was




                                                 -6-
arguably abandoned); Gombash v. Comm’r of Soc. Sec., 566 Fed. App’x. 857, 858 n.1 (11th Cir.

2014) (stating that the issue was not properly presented on appeal where claimant provided no

supporting argument); NLRB v. McClain of Ga., Inc., 138 F.3d 1418, 1422 (11th Cir. 1998)

(“Issues raised in a perfunctory manner, without supporting arguments and citation to authorities,

are generally deemed to be waived.”); Gaskey v. Colvin, No. 4:12-CV-3833-AKK, 2014 WL

4809410, at *7 (N.D. Ala. Sept. 26, 2014) (refusing to consider claimant’s argument when

claimant failed to explain how the evidence undermined the ALJ’s decision) (citing Singh v. U.S.

Atty. Gen, 561 F.3d 1275, 1278 (11th Cir. 2009) (“[A]n appellant’s simply stating that an issue

exists, without further argument or discussion, constitutes abandonment of that issue and precludes

our considering the issue on appeal.”)).

       Therefore, in light of the foregoing, the Court rejects Claimant’s first assignment of error.

       2. Credibility

       Claimant’s second assignment of error is that the ALJ’s decision to discount Claimant’s

statements concerning the intensity of his pain is not supported by substantial evidence. Doc. 28

at 15-16. The Commissioner argues that the ALJ provided specific reasons in support of the

credibility determination, and that the credibility determination is supported by substantial

evidence. Id. at 16-19.

       A claimant may establish “disability through his own testimony of pain or other subjective

symptoms.” Dyer, 395 F.3d 1210. A claimant seeking to establish disability through his or her

own testimony must show:

       (1) evidence of an underlying medical condition; and (2) either (a) objective
       medical evidence confirming the severity of the alleged pain; or (b) that the
       objectively determined medical condition can reasonably be expected to give rise
       to the claimed pain.




                                               -7-
Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). If the ALJ determines that the claimant

has a medically determinable impairment that could reasonably produce the claimant’s alleged

pain or other symptoms, the ALJ must then evaluate the extent to which the intensity and

persistence of those symptoms limit the claimant’s ability to work. 20 C.F.R. § 404.1529(c)(1).

In doing so, the ALJ considers a variety of evidence, including, but not limited to, the claimant’s

history, the medical signs and laboratory findings, the claimant’s statements, medical source

opinions, and other evidence of how the pain affects the claimant’s daily activities and ability to

work. Id. at § 404.1529(c)(1)-(3). “If the ALJ decides not to credit a claimant’s testimony as to

her pain, he must articulate explicit and adequate reasons for doing so.” Foote, 67 F.3d at 1561-

62. The Court will not disturb a clearly articulated credibility finding that is supported by

substantial evidence. Id. at 1562.

       Here, the ALJ summarized Claimant’s statements as follows:

       The claimant's testimony during the February 8, 2016 hearing mainly related to his
       current functioning and experience in prison, not his functioning prior to June 30,
       2014 the date last insured. It is, therefore, largely irrelevant to whether the claimant
       was disabled on or before June 30, 2014.

       Nevertheless at the hearing, the claimant indicated he could no longer perform the
       hard labor work he used to like breaking concrete because of his back. Prior to
       going to jail during a typical day, he would clean the house but it hurt his back.
       Similarly, the claimant liked to clean fish, but he would have to sit down to perform
       the activity because of back pain. He could push a shopping cart at the grocery store
       but depending on the amount of food he bought, it was hard to load the trunk. He
       could drive but sitting in the car a long time would hurt his back. Concerning his
       hands, he stated he had wrist braces for a few years. The claimant also indicated he
       experienced PTSD from his time in the army that made it difficult for him to sleep
       and that his dementia caused him to have difficulty remembering things.

       More instructive of the claimant's alleged limitations prior to June 30, 2014, is the
       function report the claimant completed January 27, 2013. In that report the claimant
       indicated he suffered daily back pain which prevented him from doing the things
       he used to do to earn a living. The claimant alleged difficulties lifting, squatting,
       bending, standing, reaching, walking, sitting, and kneeling. The claimant also
       indicated problems with memory, concentration, understanding and getting along




                                                -8-
          with others. The claimant indicated that his back made it hard to bend over to put
          on his shoes. The claimant prepared his own food as he is a diabetic and performed
          household cleaning. He would drive daily and shop for food about once per week.
          The claimant watched television and would detail his car, although he stated that it
          takes longer to detail the car because of his back. Socially, he would talk on the
          phone and go to church sometimes. He had to read over written instructions several
          times to understand them and ask people to repeat instructions (Exhibit l 5E ).

R. 38.2

          The ALJ then found that “claimant's medically determinable impairments could reasonably

be expected to cause the alleged symptoms: however, the claimant's statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely credible for the

reasons explained in this decision.” R. 38. Following that, the ALJ stated that “[t]he evidence of

record through the date last insured does not reveal significant functional limitations that support

the alleged disability,” and proceeded to discuss the medical evidence of record in chronological

order. R. 39-40. In discussing that evidence, the ALJ considered the objective medical evidence

of record and concluded that, “[i]n sum, the record through the date last insured reveals

impairments but not to the extent alleged.” R. 40. Then, the ALJ explained that:

          The claimant's alleged limitations are also contradicted by reports in the record.
          Despite alleging significant limitations due to back pain, the claimant was able to
          perform yard work and work on cars. The claimant was also quite active in walking


2
  Claimant does not challenge the ALJ’s determination that his testimony at the hearing was
“largely irrelevant,” assert that the ALJ improperly summarized that testimony, or claim that the
ALJ failed to consider any of Claimant’s statements. Thus, any such argument is waived. See,
e.g., Jacobus v. Comm’r of Soc. Sec., No. 15-14609, 2016 WL 6080607, at *3 n.2 (11th Cir. Oct.
18, 2016) (stating that claimant’s perfunctory argument was arguably abandoned); Gombash v.
Comm’r of Soc. Sec., 566 Fed. App’x. 857, 858 n.1 (11th Cir. 2014) (stating that the issue was not
properly presented on appeal where claimant provided no supporting argument); NLRB v. McClain
of Ga., Inc., 138 F.3d 1418, 1422 (11th Cir. 1998) (“Issues raised in a perfunctory manner, without
supporting arguments and citation to authorities, are generally deemed to be waived.”); Gaskey v.
Colvin, No. 4:12-CV-3833-AKK, 2014 WL 4809410, at *7 (N.D. Ala. Sept. 26, 2014) (refusing
to consider claimant’s argument when claimant failed to explain how the evidence undermined the
ALJ’s decision) (citing Singh v. U.S. Atty. Gen, 561 F.3d 1275, 1278 (11th Cir. 2009) (“[A]n
appellant’s simply stating that an issue exists, without further argument or discussion, constitutes
abandonment of that issue and precludes our considering the issue on appeal.”)).



                                                 -9-
       30 to 60 minutes per day. Further, the claimant was not forthright with his providers
       as he initially denied seeing a non-VA provider in an effort to get opioid
       medications. These factors harm the claimant's credibility and his allegations of an
       inability to work prior. In sum, the claimant's allegations are not consistent with the
       medical evidence, objective findings, the course and effectiveness of treatment, the
       claimant's reports to providers and the overall evidence.

R. 40. Thus, the ALJ found that Claimant’s allegations concerning the limiting effects of his

impairments were “not entirely credible” because those alleged limitations were not supported by

the objective medical evidence and Claimant’s own reports to medical providers. Id. The ALJ

then considered and weighed the medical opinions, as already discussed herein.

       Claimant does not challenge the reasons articulated in support of the ALJ’s credibility

determination, and, thus, waived any argument that the reasons provided by the ALJ were not

supported by substantial evidence. See, e.g., Jacobus, 2016 WL 6080607, at *3 n.2 (stating that

claimant’s perfunctory argument was arguably abandoned). Instead, Claimant simply argues that

other evidence supports Claimant’s statements concerning the intensity of his pain. Doc. 28 at 15-

16. But the issue before the Court is not whether there is evidence to support the Claimant’s

testimony, but whether there is substantial evidence to support the ALJ’s credibility determination.

See Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (“Even if we find that the evidence

preponderates against the Secretary’s decision, we must affirm if the decision is supported by

substantial evidence.”). Therefore, Claimant’s argument is without merit. Further, even if

Claimant had not waived the argument that the ALJ’s reasons are not supported by substantial

evidence, the Court finds that the reasons articulated by the ALJ in support of his credibility

determination are supported by substantial evidence, including the medical evidence of record

concerning the severity of Claimant’s impairments and Claimant’s statements concerning his daily

activities. This evidence is, as the ALJ found, inconsistent with Claimant’s testimony concerning

his limitations. Thus, the undersigned finds that the ALJ articulated good cause in finding




                                               - 10 -
Claimant’s testimony “not entirely credible” and that the ALJ’s reasons are supported by

substantial evidence. See Foote, 67 F.3d at 156162 (reviewing court will not disturb credibility

finding with sufficient evidentiary support). Finally, to the extent Claimant has made any other

argument in this section of his brief, it is perfunctory and deemed waived. See, e.g., Jacobus, 2016

WL 6080607, at *3 n.2 (11th Cir. Oct. 18, 2016) (stating that claimant’s perfunctory argument was

arguably abandoned).

       Therefore, the Court rejects Claimant’s second assignment of error challenging the ALJ’s

credibility determination.

       3. Hypothetical to VE.

       Claimant’s third assignment of error is that the ALJ’s decision concerning Claimant’s

ability to perform his past relevant work is not supported by substantial evidence because the ALJ

erred by failing to consider the VE’s answer to the second question posed by the ALJ. Doc. 28 at

19-20. The Commissioner asserts that the ALJ’s decision is supported by substantial evidence and

that the first question the ALJ posed to the VE properly accounted for the RFC as determined by

the ALJ, a fact that Claimant does not challenge. Id. at 21.

       The ALJ may consider the testimony of a VE in determining whether the claimant can

perform past relevant work, Hennes v. Comm’r of Soc. Sec. Admin., 130 F. App’x 343, 346 (11th

Cir. 2005), and other jobs in the national economy, Phillips, 357 F.3d at 1240. The ALJ is required

to pose hypothetical questions that are accurate and that include all of the claimant’s functional

limitations. See Pendley v. Heckler, 767 F.2d 1561, 1563 (11th Cir. 1985). The ALJ, however, is

not required to include “each and every symptom” of the claimant’s impairments, Ingram v.

Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1270 (11th Cir. 2007), or “findings . . . that the ALJ

. . . properly rejected as unsupported” in the hypothetical question, Crawford v. Comm’r of Soc.




                                               - 11 -
Sec., 363 F.3d 1155, 1161 (11th Cir. 2004). Where the ALJ relies on the VE’s testimony, but fails

to include all the claimant’s functional limitations in the hypothetical question, the final decision

is not supported by substantial evidence. See Pendley, 767 F.2d at 1562 (quoting Brenem v. Harris,

621 F.2d 688, 690 (5th Cir. 1980)).

       Here, the ALJ posed a hypothetical question to the VE that was consistent with the RFC

determination. R. 78. The VE, based on the ALJ’s hypothetical, found that Claimant could

perform his past relevant work. Id. The ALJ relied on the VE’s testimony in determining that

Claimant could perform his past relevant work. R. 41. Claimant does not challenge this

determination. See, e.g., Jacobus, 2016 WL 6080607, at *3 n.2 (stating that claimant’s perfunctory

argument was arguably abandoned).

       The ALJ then asked a second question related to absenteeism that included limitations not

contained within the RFC. R. 79. To that second question with the increased limitations not

contained within the RFC, the VE responded that Claimant could not perform his past relevant

work. R. 79. Claimant now argues that the ALJ’s decision is not supported by substantial evidence

because the ALJ failed to rely upon the VE’s answer to this second question in determining

whether Claimant could perform his past relevant work. Doc. 28 at 19-20. But Claimant cites no

legal authority for the proposition that the ALJ must give controlling weight or otherwise rely

upon a VE’s answer to a hypothetical question that contains limitations in excess of the RFC in

determining whether a claimant could perform past relevant work. See id. And, again, Claimant

does not challenge the propriety of the first hypothetical question or the ALJ’s reliance on the VE’s

answer to that question. Regardless, the RFC is supported by substantial evidence, the question to

the VE appropriately articulated the limitations within that RFC, and the VE answered that

Claimant could perform his past relevant work. Thus, the Court finds no basis for error. And once




                                               - 12 -
again, because the nature of Claimant’s briefing is such that the Court has struggled to determine

Claimant’s actual arguments, to the extent Claimant has made any other argument in this section

of his brief, it is perfunctory and deemed waived. See, e.g., Jacobus, 2016 WL 6080607, at *3 n.2

(stating that claimant’s perfunctory argument was arguably abandoned).

       Therefore, the Court rejects Claimant’s third assignment of error.

V.     CONCLUSION.

       For the reasons stated above, it is ORDERED that:

       1.      The final decision of the Commissioner is AFFIRMED; and

       2.      The Clerk is directed to enter judgment for the Commissioner and against

               Claimant, and close the case.

       DONE and ORDERED in Orlando, Florida on March 8, 2019.



 


Copies furnished to:

Counsel of Record

The Court Requests that the Clerk
Mail or Deliver Copies of this order to:

The Honorable Gregory J. Froehlich
Administrative Law Judge
c/o Office of Disability Adjudication and Review
SSA ODAR Hearing Ofc
Desoto Bldg., Suite 400
8880 Freedom Xing Trl.
Jacksonville, FL 32256-1224




                                               - 13 -
